Allowability Notice

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Information Disclosure Statement
The references cited on the Information Disclosure Statement filed 28 June 2022 have been fully considered and have not been found to materially alter the finding of patentability set forth in the Allowability Notice of 17 March 2022.
The Examiner’s Amendment set forth in that Allowability Notice is reproduced here and is applied to the claims as filed 23 November 2021.  Further, examiner’s statement of reasons for allowance from this previous Allowability Notice are also reproduced below.  The contents of the Examiner’s Amendment and Reasons for Allowance are identical to those previously presented and are provided herein in order to promote clarity of the record rather than to indicate any change to the substance of the Examiner’s Amendment and Reasons for Allowance.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Richard Graham on 15 February 2021.

The application has been amended as follows: 
At the end of line 10 of claim 1, the word “and” at the end of the line has been deleted.
Between lines 10- 11 of claim 1, the following has been inserted: “wherein the lubrication cycle further comprises: a first lubricating refrigerant supply branch branching off from the condenser and a second lubricating refrigerant supply branch branching off from the evaporator, and
wherein the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line upstream of the bearing assembly at a merge point, and”.
In line 11 of claim 1, the words “at least one” have been replaced with “main”.
In line 12 of claim 1, the words “downstream of the merge point” have been inserted after the words “compressor unit” and before the comma (,).
In line 21 of claim 17, the words “downstream of the merge point” have been inserted after the word “unit” and before the comma (,).

Reasons for Allowance

Claims 1, 3, 6, 9, 11, 14, and 17-19 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limits of the instant independent claims, particularly: 
a cooling system comprising a refrigerant cycle circulating refrigerant through having a compressor, condenser, and evaporator and back to the compressor and a lubrication cycle having at least one lubricating refrigerant supply line for providing refrigerant as lubricant to a bearing assembly, wherein the at least one lubricating refrigerant supply line branches from the refrigerant cycle at the condenser to provide lubricating refrigerant to the bearing assembly and reunites with the refrigerant cycle at the evaporator, and the lubrication cycle comprises a first lubricating refrigerant supply branch branching from the condenser and a second lubricating refrigerant supply branch branching from the evaporator, these two supply branches merging at a merge point upstream of the bearing assembly, and wherein an accumulator is disposed in the merged main lubricating refrigerant downstream of the merge point and between the condenser and the compressor, the accumulator having a first compartment filled with a gas or a spring and a second compartment configured to receive liquid refrigerant balanced by the compression of the gas or spring in the first compartment to serve as reserve lubricant for the bearing assembly as taught in instant independent claim 1,
a cooling system comprising a refrigerant cycle circulating refrigerant through having a compressor, condenser, and evaporator and back to the compressor and a lubrication cycle having at least one lubricating refrigerant supply line for providing refrigerant as lubricant to a bearing assembly, wherein the at least one lubricating refrigerant supply line branches from the refrigerant cycle at the condenser to provide lubricating refrigerant to the bearing assembly and reunites with the refrigerant cycle at the evaporator, and the lubrication cycle comprises a first lubricating refrigerant supply branch branching from the condenser and a second lubricating refrigerant supply branch branching from the evaporator, these two supply branches merging at a merge point upstream of the bearing assembly, and an accumulator disposed in the merged main lubricating refrigerant downstream of the merge point and upstream of the bearing assembly and wherein at least one filter is arranged in the single main lubricating refrigerant supply line downstream of the merge point and upstream of the accumulator as taught in instant independent claim 9, and
a method of operating a cooling system comprising drawing refrigerant from a refrigerant cycle including at least and evaporator and a condenser, driving refrigerant through at least one lubricating refrigerant supply line by a pressure difference between the evaporator and the condenser, and lubricating a bearing assembly using refrigerant, wherein the at least one lubricating refrigerant supply line branches from the refrigerant cycle at the condenser to provide lubricating refrigerant to the bearing assembly and reunites with the refrigerant cycle at the evaporator, the lubrication cycle comprises a first lubricating refrigerant supply branch branching from the condenser and a second lubricating refrigerant supply branch branching from the evaporator, these two supply branches merging at a merge point upstream of the bearing assembly wherein an accumulator is disposed in the merged main lubricating refrigerant downstream of the merge point and between the condenser and the compressor, the accumulator having a first compartment filled with a gas or a spring and a second compartment configured to receive liquid refrigerant balanced by the compression of the gas or spring in the first compartment to serve as reserve lubricant for the bearing assembly as taught in instant independent claim 17.

    PNG
    media_image1.png
    367
    345
    media_image1.png
    Greyscale

US Patent No. 8,104,298 B2 to Sishtla teaches in fig. 1, shown above, a refrigeration cycle system in which a flow of refrigerant is taken from a condenser (24, via passage 62 or 94) of the cycle to be used to cool and lubricate the compressor (22) and in which this lubricating refrigerant is then flowed to the evaporator (28, via passage 74) but does not teach a second flow being taken from the evaporator and merged with the flow of refrigerant fluid from the compressor, or this merged flow flowing into an accumulator positioned downstream of the merge point as taught in the amended independent claims.

    PNG
    media_image2.png
    519
    408
    media_image2.png
    Greyscale

US Patent No. 5,881,564 to Kishimoto et al. teaches in fig. 1, shown above, a refrigeration cycle system in which flows of refrigerant are taken from a condenser (2) and an evaporator (5) to lubricate a compressor (30), these flows being merged at a header (52) and the flow of refrigerant, having lubricated the compressor is returned to the evaporator.  While Kishimoto teaches an accumulator in the form of th header (52), this header does not include the structure taught of the accumulator of the present invention in claims 1 and 17, and is not disposed downstream of the merge point of the lubricating refrigerant flows as taught in the amended independent claims as the header itself functions as this merge point within the system of Kishimoto.  As such, the system of Kishimoto further lacks the filter and positioning thereof upstream of the header but downstream of the merge point taught in instant independent claim 9.

Examiner finds that the placement of the accumulator in a single merged lubricating refrigerant line downstream of the merge point is critical to the function of the claimed invention as it allows for treatment of the merged refrigerant flow (such as by the at least one filter of claim 9) prior to this refrigerant flow entering the accumulator without requiring separate apparatus for treating the refrigerant in two different streams such as before the merge point.  For this reason, the placement of the accumulator downstream of the merge point is found to be significantly more than a matter of routine design choice or rearrangement of parts as discussed in MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI: Reversal, Duplication, or Rearrangement of Parts and the claimed invention is thus found not to be an obvious variant on similar systems of the prior art such as Kishimoto and Sishtla.

US Publication No. 2019/0277548 A1 to Hern teaches in figs. 5 and 7, shown below, a refrigeration cycle system (100) including an accumulator divided into first and second section (142 and 144) by a divider (146) “such as a bladder, a membrane, and/or a diaphragm”, the first section (142) containing “a compressive fluid, such as an inert gas” and the second section (144) receiving refrigerant from the refrigeration cycle to modify the charge level of the circuit (100) (¶ 43), but does not teach this arrangement being used in a lubricating refrigerant circuit as taught in the instant independent claims and does not specifically teach the features of such a system found to be inventive including the merging of the refrigerant flows from the condenser and evaporator and placement of the accumulator downstream of such a merging point.

    PNG
    media_image3.png
    561
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    361
    395
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 August 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763